Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Glasstone, The Limiting Current Density in the Electrodeposition of Noble Metals, 59 Trans. Electrochem. Soc. 277 (1931), is the closest prior art of record. Glasstone teaches: 
A method for estimating a limiting current density in a plating apparatus that plates a substrate (estimating limiting current density; Glasstone abstract, pp. 280-81), the method comprising: 
increasing a current density of a current applied to the substrate (in order to test for the limiting current density, a range of current densities must be applied, thus the test would have increased the current density until finding the point where the current density rose rapidly after the limiting current density was reached, alternatively the rapid rise also meets this limitation; id.); 
measuring a voltage value applied to the substrate (in order to know the cathode potential it would have been measured, alternatively it would have been obvious to have measured the voltage in order to have determined the point of the limiting current density; id.); and 
when the voltage value has increased by a predetermined value within a predetermined period, determining that the current density is equal to or more than the limiting current density (the limiting current density was “inferred from the point at which the cathode potential rose rapidly,” which would have meant the voltage value increased at least by a predetermined value within a predetermined period of time, alternatively it would have been obvious to have used a predetermined value within a predetermined period of time to assess whether the speed of the measured cathode potential is rapid enough in order to determine the limiting current density; id.).

However, Glasstone and the prior art of record fail to teach “repeating the first step, the second step, the third step, and the fourth step while plating the substrate to obtain a plurality of values of estimated limiting current density.”
Bai et al., U.S. Patent App. Pub. No. 2018/0233733 A1 [hereinafter Bai] also recognizes a limiting current. Bai [0055], fig. 4. However, Bai fails to teach a current density and also recognizes only one limiting current rather than a plurality of them. Id.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794